Holman, J.
One error assigned is, that the note, being in the French language, should have been set forth in that language, in the declaration. We are of opinion, that the nature and extent of the obligation created by the note, were all that were requisite in pleading, and these are sufficiently set forth in the. English language (1). The entry of the remittitur after judgment, is also assigned for error. A remittitur is most regular *60ly entered before judgment, but it may be entered at any time after judgment, while the proceedings of the term are yet before the Court. And even after a writ of error is sued out, a remittitur may be entered on paying the costs of the writ of error. 1 Sell. Pr. 481. — 2 Sell. Pr. 408 (2).
Tails and Blake, for the plaintiffs.
Dewey, for the defendant.

Per Curiam.

The judgment is affirmed, with 5 per cent. damages, and costs.

 The instrument itself must be stated in terms, or according to the legal effect. If it be in a foreign language, it may nevertheless be stated as if it were in English, without noticing the foreign language. Attorney General v. Valabreque, Wightw. 9. — Chitt. on Bills, Am. Ed. 1821, p. 456. Aliter, in case of a libel written in a foreign language; there the plaintiff must set forth the original words, with a translation of them showing their application to him. Zenobio v. Axtell 6 T. R. 162. — Per Ellenborough, C. J., in Cook v. Cox, 3 Maule and Selw. 115.


 Even in a term subsequent to that in which the judgment was signed. 2 Arch. Pr. 221. — Usher v. Dansey, 4 Maule and Selw. 94.